Title: James Moylan to the American Commissioners, 23 January 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 23d. Jany. 1778
Since I had the honor of writing you the 7th. Inst. I am deprived of the receipt of any of your favors.
There are letters this day in Town from Morlaix advising the arrival there of a vessel from Baltimore, which place she left the 10th. of December last, and the Capes of Cheasapeake the 14th. Dec. the Captain of which (it is said) reports that New York and Rhode Island have been retaken by the American Troops. The news comes in this vague manner, so as to deprive me of giving it to you more particularly; but we wanted some spur of this sort to enliven the Merchants of this place and St. Malo; for they suspended the loading of four Vessels destin’d for America, on account of the Evacuation of Mud Island and Red Bank.
The Ship Duras, (I mention’d to you in my last letter to be for Sale here) I find on inquiry to be too old for any profitable purpose. The expences that wou’d attend her repair wou’d be more than adequate to her value when properly fitted, altho’ her Rigging and cannon are in tolerable good order.
I wish to be honor’d with an answer to my letter of the 2d: currant and am respectfully Honorable Gentlemen Your most obedient humble Servant
James Moylan
The Honorable Commissioners of the United States of America
 
Addressed: To / The Honorable Commissioners / of the United States of / America
Notation: Mr Moylans Lettr 23d. Jany 1778 L’Orient
